       Case 1:21-cv-05345 Document 1 Filed 06/17/21 Page 1 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


ANKURA CONSULTING GROUP, LLC,

                                     Plaintiff,             Case No.

                      -against-                             COMPLAINT

MOHAMMAD MORTAZAVI,

                                     Defendant.


       Plaintiff ANKURA CONSULTING GROUP, LLC, by its attorneys, Yudin & Yudin,

PLLC, for its Complaint against defendant MOHAMMAD MORTAZAVI, alleges as

follows:


                                     THE PARTIES

       1. At all times hereinafter mentioned, plaintiff ANKURA CONSULTING GROUP,

LLC (“Ankura”) was and still is a limited liability company organized and existing

under the laws of the State of Delaware and is authorized and registered to do

business in the State of New York, with a principal place of business at 485 Lexington

Avenue, New York, New York 10017.

       2. At all times hereinafter mentioned, defendant MOHAMMAD MORTAZAVI

(“Mortazavi”) was and still is an individual residing in the State of California at 220

Elena Avenue, Atherton, California 94027.

                                  JURISDICTION AND VENUE

       3.     This Court has jurisdiction over this case pursuant to 28 U.S.C. § 1332

because this is an action between citizens of different states where the matter in
        Case 1:21-cv-05345 Document 1 Filed 06/17/21 Page 2 of 6




controversy exceeds the sum or value of $75,000, exclusive of interest and costs. The

parties also have consented to the jurisdiction of this Court.

        4.     Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)

because a substantial part of the events or omissions giving rise to the claim occurred

in this judicial district. The parties also have consented to venue in this judicial

district.

                               FIRST CLAIM FOR RELIEF
                                 (Breach of Contract)

        5. On or about March 20, 2019, Mortazavi engaged and retained Ankura to

provide professional consulting services, including but not limited to financial,

damages, engineering and accounting services, in connection with a pending lawsuit

entitled Trais Fluors v. Mortazavi.

        6. Under the engagement agreement, Ankura agreed to provide professional

consulting services on Mortazavi’s behalf.

        7. In exchange for the professional consulting services, Mortazavi agreed to

pay Ankura for services rendered upon receipt of Ankura’s invoices, at hourly rates

based on the skill and experience of the Ankura professionals, plus expenses incurred.

        8. From March 20 through May 31, 2019, Ankura’s professionals, pursuant to

and consistent with the engagement agreement, rendered reasonable and necessary

professional consulting services and incurred expenses on Mortazavi’s behalf.

        9. From April 15 through June 3, 2019, Ankura generated and delivered

invoices to Mortazavi for the professional consulting services rendered and expenses



                                             2
       Case 1:21-cv-05345 Document 1 Filed 06/17/21 Page 3 of 6




incurred, bearing invoice numbers 1000001387, 1000001544, 1000001634,

1000001781, 1000001865, 1000001942 and 1000002173.

       10. The invoices reflected fees owed for professional consulting services

rendered and expenses incurred in the aggregate amount of $177,722.42.

       11. Mortazavi received the invoices and retained them without objection.

       12. Mortazavi failed to remit payment in full on the invoices.

       13. To date, and despite due and repeated demands, Mortazavi has yet to pay

Ankura for the professional consulting services rendered.

       14. By reason of his failure and refusal to remit payment in full to Ankura,

Mortazavi is in material breach of the engagement agreement between the parties.

       15. Ankura has suffered damages as a consequence of Mortazavi’s breach in

the principal amount of $162,722.42, plus interest.

       16. Mortazavi is liable and indebted to Ankura in the principal amount of

$162,722.42, the balance remaining due for professional consulting services

rendered, plus interest at the legal rate from June 3, 2019, the date of the final invoice

delivered.

       17. By reason of the foregoing, Ankura is entitled to judgment against

Mortazavi for breach of contract in the principal amount of $162,722.42, plus interest

at the legal rate from June 3, 2019, the date of the final invoice delivered.

                             SECOND CLAIM FOR RELIEF
                                 (Account Stated)

       18. Ankura repeats and realleges the allegations contained in paragraphs 1

through 17 with the same force and effect as if set forth in full herein.

                                            3
       Case 1:21-cv-05345 Document 1 Filed 06/17/21 Page 4 of 6




       19. Ankura generated and delivered invoices to Mortazavi for the professional

consulting services rendered and expenses incurred, bearing invoice numbers

1000001387, 1000001544, 1000001634, 1000001781, 1000001865, 1000001942

and 1000002173.

       20. The invoices reflected fees owed for professional consulting services

rendered and expenses incurred in the aggregate amount of $177,722.42.

       21. Mortazavi received the invoices and retained them without objection.

       22. Mortazavi failed to remit payment in full on the invoices.

       23. There is an account stated between the parties with regard to the invoices.

       24. By reason of the foregoing, Ankura is entitled to judgment against

Mortazavi for and on the basis of an account stated in the principal amount of

$162,722.42, plus interest at the legal rate from June 3, 2019, the date of the final

invoice delivered.

                              THIRD CLAIM FOR RELIEF
                                 (Quantum Meruit)

       25. Ankura repeats and realleges the allegations contained in paragraphs 1

through 24 with the same force and effect as if set forth in full herein.

       26. In the alternative, the professional consulting services rendered by Ankura

for Mortazavi’s benefit were reasonably worth $177,722.42.

       27. Ankura’s professionals rendered services and incurred expenses on

Mortazavi’s behalf with the reasonable expectation of payment.




                                            4
       Case 1:21-cv-05345 Document 1 Filed 06/17/21 Page 5 of 6




       28. Mortazavi received the benefit of the services rendered and expenses

incurred on his behalf without having remitted payment to Ankura for the services

rendered or having reimbursed Ankura for the expenses incurred.

       29. Mortazavi has been enriched unjustly and Ankura is entitled, in equity and

good conscience, to fair and reasonable compensation in the amount of $162,722.42,

in quantum meruit.

       30. By reason of the foregoing, Ankura is entitled to judgment against

Mortazavi in quantum meruit in the principal amount of $162,722.42, plus interest at

the legal rate from June 3, 2019, the date of the final invoice delivered.

       WHEREFORE, plaintiff ANKURA CONSULTING GROUP, LLC demands

judgment against defendant MOHAMMAD MORTAZAVI on its First Claim for Relief

awarding plaintiff damages for breach of contract in the principal amount of

$162,722.42, on its Second Claim for Relief awarding plaintiff damages for an account

stated in the principal amount of $162,722.42 and on its Third Claim for Relief

awarding plaintiff damages in quantum meruit in the principal amount of

$162,722.42, all together with interest thereon at the legal rate from June 3, 2019, the

date of the final invoice delivered, and for such other and further relief as this Court

may deem fair and reasonable.




                                            5
      Case 1:21-cv-05345 Document 1 Filed 06/17/21 Page 6 of 6




Dated: New York, New York
       June 15, 2021
                                         YUDIN & YUDIN, PLLC

                                         By: s/ Steven G. Yudin
                                             Steven G. Yudin, Esq. (SGY 5071)

                                         Attorneys for Plaintiff
                                         ANKURA CONSULTING GROUP, LLC
                                         370 Seventh Avenue, Suite 720
                                         New York, New York 10001
                                         (212) 949-7979




                                   6
